COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                    §
                                                                    No. 08-20-00065-CR
                                                    §
                                                                       Appeal from the
  EX PARTE                                          §
                                                                        County Court
  SLADE ALAN MOORE                                  §
                                                                 of Andrews County, Texas
                                                    §
                                                                        (TC# 19-0237)
                                                    §

                        MEMORANDUM OPINION ON REHEARING

       The opinion and judgment issued on April 9, 2020 are hereby withdrawn. The following is

the opinion of this Court.

       Slade Alan Moore has moved for reconsideration of this Court's decision to dismiss this

appeal for want of jurisdiction. We will grant the motion and reinstate the appeal.

       The Court initially dismissed this case because it appeared Appellant was attempting to

appeal from an order denying a motion to quash an indictment, which is not an appealable

interlocutory order. See Webb v. State, Nos. 10-12-00365-CR, 10-12-00366-CR, 2012 WL

5697585, at *1 (Tex.App.—Waco Nov. 15, 2012, no pet.). However, on rehearing, Appellant

clarified that he sought to appeal the denial of his pretrial application for writ of habeas corpus

challenging the constitutionality of a statute. The denial of a pretrial habeas corpus writ application
is a final appealable order. See Ex parte Hinojos, No. 08-17-00077-CR, 2018 WL 6629678, at *1

(Tex.App.—El Paso Dec. 19, 2018, pet. ref’d)(not designated for publication)(noting that pretrial

habeas corpus proceedings are separate criminal actions allowing the applicant the right to an

immediate appeal before trial begins); see also Greenwell v. Court of Appeals for the Thirteenth

Dist., 159 S.W.3d 645, 650 (Tex. 2005)(claims raised in a pretrial habeas application may be

immediately reviewed in a direct pretrial appeal, even where the same claims could not be

reviewed pretrial absent explicit statutory authorization if those claims had been raised simply by

pretrial motion).

       Therefore, we grant Appellant’s motion to reconsider and reinstate this appeal. We hereby

order the appellate timelines in this case to be reestablished. The reporter’s record is due thirty

days from the date of this opinion.



April 30, 2020
                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                  2